MIGUEL RODRIGUEZ, Petitioner Below, Appellant,
v.
YOLANDA GOMEZ, Respondent Below, Appellee.
No. 603, 2007.
Supreme Court of Delaware.
Submitted: December 3, 2007.
Decided: December 21, 2007.

ORDER
MYRON T. STEELE, Chief Justice.
This 21st day of December 2007, it appears to the Court that the Clerk's notice dated November 16, 2007, directed that the appellant show cause why this appeal should not be dismissed as untimely filed.[1] The appellant did not respond to the notice to show cause.[2] The dismissal of the appeal is deemed to be unopposed.[3]
NOW, THEREFORE, IT IS ORDERED, pursuant to Supreme Court Rules 3(b)(2), 6(a)(i) and 29(b), that the appeal is DISMISSED.
NOTES
[1]  The notice of appeal was filed on November 16, 2007 from a Family Court order dated July 11, 2007. See Supr. Ct. R. 6(a)(i) (providing that notice of appeal must be filed within thirty days); Supr. Ct. R. 29(b) (providing for involuntary dismissal of untimely appeal).
[2]  See Supr. Ct. R. 29(b) (providing that appellant must respond to notice within ten days).
[3]  Id. (providing that appellant's failure to respond to notice to show cause of dismissal is deemed to be consent to dismissal). See also Supr. Ct. R. 3(b)(2) (providing for dismissal by single Justice when appellant's failure to respond to notice to show cause is deemed to be consent to dismissal).